DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/06/2021, claims 1, 15 and 29 were amended. Therefore, claims 1-29 are pending.
	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,589,178. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.

U.S. Patent No. 10,589,178
Current Claims
1. A computer device comprising a display, a user interface, at least one memory, and at least one processor, said at least one processor configured to: cause said display to display a plurality of different levels of a computer implemented game and a first reward item, at least one of said plurality of different levels being a level of said computer implemented game which has yet to be completed, said first reward item being associated with a first level 
    2. A computer device as claimed in claim 1, wherein said first level has to be completed before said player can progress to said second level. 
    3. A computer device as claimed in claim 1, wherein said first level is separated from said second level by at least one other levels. 
    4. A computer device as claimed in claim 1, wherein said at least one processor is configured to determine that said second level has not been reached within the time limit, and in response to cause said second reward item to be removed from the display. 
    5. A computer device as claimed in claim 1, wherein said at least one processor is configured to determine that said second level has not been reached within the time limit, and in response to cause a further second reward item to be provided with a respective time limit. 

    7. A computer device as claimed in claim 1, wherein said at least one processor is configured to determine a current level of said player and in dependence on said current level determine if said first reward item can be provided. 
    8. A computer device as claimed in claim 1, wherein said computer implemented game comprises a plurality of sets of levels and said at least one processor is configured to determine a current level of said player within a respective set of levels and only provide said first reward item if there are more than n levels to an end of said respective set of levels, where n is an integer. 
    9. A computer device as claimed in claim 1, wherein said at least one processor is configured to determine when said first reward item is to be provided using a random or pseudo random criteria. 
    10. The device as claimed in claim 1, wherein said reward is provided in response to determining that said second level has been completed. 
    11. The device as claimed in claim 1, wherein reaching said second different level in the time period causes said second reward item to be provided, said second reward item enabling the reward associated with the first reward item to be provided. 
    12. The device as claimed in claim 11, wherein said first reward item comprises a 
    13. The device as claimed in claim 1, wherein the reward comprises at least one of: a booster item; in-game currency; one or more extra lives; one or more extra moves; extra time for playing a level of the computer implemented game; a power for a game object; and one or more items to customize a game object. 
    14. A computer implemented method for providing a computer implemented game on a computer device comprising a display, a user interface, at least one memory, and at least one processor, said at least one processor configured to cause the steps of: causing said display to display a plurality of different levels of the computer implemented game and a first reward item, at least one of said plurality of different levels being a level of said computer implemented game which has yet to be completed, said first reward item being associated with a first level of said computer implemented game which has yet to be completed, wherein each of the plurality of different levels has a goal to be completed to complete the associated level; determining that a player of said computer implemented game has reached said first level associated with said first reward item and in response thereto cause said display to display a second reward item, said second reward item being associated with a second different level of said computer implemented game which has yet to be completed and a time limit by which said second different level has to be reached, said time limit being defined with respect to the reaching of the first level; and determining if said player of said computer implemented game has reached said second level within said time limit and if so, cause a reward associated with at least one of the first 
    15. A method as claimed in claim 14, wherein said first level has to be completed before said player can progress to said second level. 

    16. A method as claimed in claim 14, wherein said first level is separated from said second level by at least one other levels. 
    17. A method as claimed in claim 14, comprising determining that said second level has not been reached within the time limit, and in response causing said second reward item to be removed from the display. 
    18. A method as claimed in claim 14, comprising determining that said second level has not been reached within the time limit, and in response causing a further second reward item to be provided with a respective time limit. 
    19. A method as claimed in claim 14, comprising determining if the computer device is online and only causing at least one of said first and second items to be provided if said computer device is online. 
    20. A method as claimed in claim 14, comprising determining a current level of said player and in dependence on said current level determining if said first reward item can be provided. 
    21. A method as claimed in claim 14, wherein said game comprises a plurality of sets of levels and the method comprises determining a current level of said player within a respective set of levels and only providing said first reward item if there are 
    22. A method as claimed in claim 14, comprising when said first reward item is to be provided using a random or pseudo random criteria. 

    23. A non-transitory computer program product comprising a computer-readable storage device including a computer-readable program for providing a computer-implemented game, wherein the computer-readable program when executed on a processor causes the processor to: cause a display to display a plurality of different levels of a computer implemented game and a first reward item, at least one of said plurality of levels being a level of said computer implemented game which has yet to be completed, said first reward item being associated with a first level of said computer implemented game which has yet to be completed, wherein each of the plurality of different levels has a goal to be completed to complete the associated level; determine that a player of said computer implemented game has reached said first level associated with said first reward item and in response thereto cause said display to display a second reward item, said second reward item being associated with a second different level of said computer implemented game which has yet to be completed and a time limit by which said second different level has to be reached, said time limit being defined with respect to the reaching of the first level; and determining if said player of said computer implemented game has reached said second level within said time limit and if so, cause a reward associated with at least one of the first reward item or the second reward item to be provided.


2. The computer device as claimed in claim 1, wherein said first level has to be completed before said player can progress to said second level. 

3. The computer device as claimed in claim 1, wherein said first level is separated from said second level by at least one other level. 

4. The computer device as claimed in claim 1, wherein said at least one processor is configured to cause said display to display a second reward item when said objective associated with said first level has been satisfied, said second reward item being associated with the second different level of said computer implemented game. 

5. The computer device as claimed in claim 4, wherein said at least one processor is 

6. The computer device as claimed in claim 5, wherein the first reward item comprises one of a key and a chest, and the second reward item comprises the other one of the key and the chest. 

7. The computer device as claimed in claim 1, wherein said at least one processor is configured to determine that said objective associated with said first level has not been satisfied within the time limit, and in response to cause said first reward item to be removed from the display. 

8. The computer device as claimed in claim 1, wherein said at least one processor is configured to determine that said objective associated with said first level has not been satisfied within the time limit, and in response to cause a further first reward item to be provided with a respective time limit. 

9. The computer device as claimed in claim 1, wherein said at least one processor is configured to determine if the computer device is online and to only cause said first reward item to be provided if said computer device is online. 

10. The computer device as claimed in claim 1, wherein said at least one processor is configured to determine a current level of said 

11. The computer device as claimed in claim 1, wherein said computer implemented game comprises a plurality of sets of levels and said at least one processor is configured to determine a current level of said player within a respective set of levels and only provide said first reward item if there are more than n levels to an end of said respective set of levels, where n is an integer. 

12. The computer device as claimed in claim 1, wherein said at least one processor is configured to determine when said first reward item is to be provided using a random or pseudo random criteria. 

13. The computer device as claimed in claim 1, wherein satisfying said objective associated with said first level comprises at least one of: reaching said first level; and completing said first level. 

14. The computer device as claimed in claim 1, wherein satisfying said objective associated with said second level comprises at least one of: reaching said second level; and completing said second level. 

15. A computer implemented method for providing a computer implemented game on a computer device comprising a display, a user interface, at least one memory, and at least one processor, said at least one processor configured to cause the steps of: causing said display to display a plurality of different levels of the computer implemented game and 

16. The method as claimed in claim 15, wherein said first level has to be completed before said player can progress to said second level. 

17. The method as claimed in claim 15, wherein said first level is separated from said second level by at least one other level. 

18. The method as claimed in claim 15, comprising causing said display to display a second reward item when said objective associated with said first level has been satisfied, said second reward item being associated with the second different level of said computer implemented game. 

19. The method as claimed in claim 18, comprising providing the second reward item in response to determining that the objective associated with the second level has been satisfied within said time limit, wherein said second reward item enables the reward associated with the first reward item to be provided. 

20. The method as claimed in claim 19, wherein the first reward item comprises one of a key and a chest, and the second reward item comprises the other one of the key and the chest. 

21. The method as claimed in claim 15, comprising determining that said objective associated with said first level has not been satisfied within the time limit, and in response to causing said first reward item to be removed from the display. 

22. The method as claimed in claim 15, comprising determining that said objective associated with said first level has not been satisfied within the time limit, and in response to causing a further first reward item to be provided with a respective time limit. 

23. The method as claimed in claim 15, comprising determining if the computer device is online and only causing said first reward item to be provided if said computer device is online. 

24. The method as claimed in claim 15, comprising determining a current level of said player and in dependence on said current level 

25. The method as claimed in claim 15, wherein said computer implemented game comprises a plurality of sets of levels and the method comprises determining a current level of said player within a respective set of levels and only providing said first reward item if there are more than n levels to an end of said respective set of levels, where n is an integer. 

26. The method as claimed in claim 15, comprising determining when said first reward item is to be provided using a random or pseudo random criteria. 

27. The method as claimed in claim 15, wherein satisfying said objective associated with said first level comprises at least one of: reaching said first level; and completing said first level. 

28. The method as claimed in claim 15, wherein satisfying said objective associated with said second level comprises at least one of: reaching said second level; and completing said second level. 

29. A non-transitory computer program product comprising a computer-readable storage device including a computer-readable program for providing a computer-implemented game, wherein the computer-readable program when executed on a processor causes the processor to: cause a display to display a plurality of different levels of a computer implemented game and a first reward item, at least one of said plurality of different levels being a level of said . 




	
Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 01/06/2021, with respect to the rejection of claims 1-29 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-29 under 35 U.S.C. 101 has been withdrawn. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Jason Pinheiro/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715